Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application DE10 2018 203 646.2 filed on 3/12/18.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate subject matter directed towards for example using a camera to continuously monitor the placement position of the article and issuing a communication to a warehouse management system when the article is removed from the transport container, or assign a code regarding the placement location, or carrying out a check of whether the article is still at the placement position linked with the identification code after a line of sight between the article and the at least one camera has been temporarily interrupted.  Furthermore, adding a limitation directed towards additional features regarding visual verification processes disclosed in 

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 21-23 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 21-23, an electronic control device configured to acquire, record…is considered to read on Fig. 1 electronic control device 50 (US 2021-0076005 [0027]). 

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
Claim 21 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over  CURLANDER et al. (US Patent No.: 9,460,524).

As per Claim 21 CURLANDER discloses A camera system, comprising at least one camera that has a depth sensor (Figs. 1a-b, 2a, 4a-b [Abstract] [col. 2 lines 25-46]); wherein the camera system is configured to (Figs. 1a-b, 2a, 4a-b [Abstract] [col. 2 lines 25-46]): 

record at least one image of an article and at least one depth measurement of the article after the article is placed in a transport container (Figs. 1a-b, 2a, 4a-b [Abstract] storage facilities Figs. 1a-b for transport and/or bins Figs. 4a-4b [col. 3 line 64 to col. 4 line 10] [col. 8 lines 40-67]); and calculate three-dimensional dimensions of the article (Figs. 1a-b, 2a, 4a-b calculate the volume displacement of the article directly or by way of . 17 line 60]) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CURLANDER et al. (US Patent No.: 9,460,524) in view of CURLANDER et al. (Pub. No.: US 9,299,013 – hereinafter ‘013)

As per Claim 13 CURLANDER discloses A method for monitoring a packaging process of at least one article, comprising the following steps (Figs. 1a-b, 2a, 4a-b monitor calculate and determine [Abstract] [col. 2 lines 25-46]): 
b) recording at least one image of the article and at least one depth measurement of the article after the article is placed in the transport container (See said analysis for Claim 21); 
c) calculating three-dimensional dimensions of the article (See said analysis for Claim 21); 
d) comparing the calculated dimensions of the article with a specification for the acquired article (acquired at least from user of glasses in Figs. 8a-b - Figs. 1-4 calculate and compare the eligibility specification if article will fit based on its dimension – as well as by way of remaining volume [col. 16 line 23 to col. 17 line 60]); 
and e) issuing a warning based on the calculated dimensions of the article not agreeing with the specification (Figs. 1-4, 8 calculation and comparison [col. 16 line 23 to col. 17 line 60] feedback warning issued to worker if the item is not eligible therefore not in agreement with specification [col. 20 lines 30-48] [col. 21 lines 25-48]). 
CURLANDER does not disclose but ‘013 discloses a) acquiring a sort of an article before the article is placed in a transport container (Figs. 1-2 sorting articles [col. 3 lines 23-35] [col. 6 lines 4-19] before shipment / transport container as in Figs. 5a-c [col. 11 lines 15-30]); acquired sort of the article (Figs. 1-2 sorting articles [col. 3 lines 23-35] [col. 6 lines 4-19] before shipment / transport container as in Figs. 5a-c [col. 11 lines 15-30])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a) acquiring a sort of an article before the article is placed in a transport container; acquired sort of the article as taught by ‘013 into the system of CURLANDER because of the benefit taught by ‘013 to disclose an additional component of sorted items bound for a shipping container for article handling whereby CURLANDER is in the same field of endeavor and would benefit from adding on the backend process of the ability to manage sorted articles prior to placement in the container.

As per Claim 20 CURLANDER discloses A non-transitory machine-readable storage medium on which is stored a computer program for monitoring a packaging process of at least one article, the computer program, when executed by computer, causing the computer to perform the following steps (Fig. 2B computer 252, memory 256, processor 254 – See said analysis for Claim 13 – [Abstract]): 
b) recording at least one image of the article and at least one depth measurement of the article after the article is placed in the transport container (See said analysis for Claim 13); c) calculating three-dimensional dimensions of the article (See said analysis for Claim 13); d) comparing the calculated dimensions of the article with a specification for the acquired article (See said analysis for Claim 13); and e) issuing a warning based on the calculated dimensions of the article not agreeing with the specification (See said analysis for Claim 13). 

CURLANDER does not disclose but ‘013 discloses a) acquiring a sort of an article before the article is placed in a transport container (See said ; acquired sort of the article (See said analysis for Claim 13)

As per Claim 22 CURLANDER discloses An electronic control device configured to monitor a packaging process of at least one article, the electronic control device configured to (Figs. 1-2, 4, 8 – See said analysis for Claim 13): 
b) record at least one image of the article and at least one depth measurement of the article after the article is placed in the transport container (See said analysis for Claim 13); c) calculate three-dimensional dimensions of the article (See said analysis for Claim 13); d) compare the calculated dimensions of the article with a specification for the acquired article (See said analysis for Claim 13); and e) issue a warning based on the calculated dimensions of the article not agreeing with the specification (See said analysis for Claim 13). 

CURLANDER does not disclose but ‘013 discloses a) acquire a sort of an article before the article is placed in a transport container (See said analysis for Claim 13); acquired sort of the article (See said analysis for Claim 13)

As per Claim 23 CURLANDER discloses A monitoring system for monitoring a packaging process of at least one article, comprising (Figs. 1-2, 4, 8 – See said analysis for Claim 13): 
a camera system at least one camera that has a depth sensor (See said analysis for Claim 21); and an electronic control device configured to (Figs. 1-2, 4, 8 – See said analysis for Claim 13): 
b) record, using the camera system, at least one image of the article and at least one depth measurement of the article after the article is placed in the transport container (See said analysis for Claims 13 and 21); c) calculate, using the camera system, three-dimensional dimensions of the article (See said analysis for Claims 13 and 21); d) compare the calculated dimensions of the article with a specification for the acquired article (See said analysis for Claim 13); and e) issue a warning based on the calculated dimensions of the article not agreeing with the specification (See said analysis for Claim 13). 
CURLANDER does not disclose but ‘013 discloses a) acquire a sort of an article before the article is placed in a transport container (See said analysis for Claim 13); acquired sort of the article (See said analysis for Claim 13)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CURLANDER et al. (US Patent No.: 9,460,524) in view of CURLANDER et al. (Pub. No.: US 9,299,013 – hereinafter ‘013), as applied in Claims 13, 20, 22-23, and further in view of ONDERKO et al. (US Pub. No.: 2006-0290472)


As per Claim 14 CURLANDER discloses The method as recited in claim 13, further comprising the following steps: 
acquiring a three-dimensional placement position of the article in the transport container (Figs. 1a-b, 2a, 4a-b [Abstract] storage facilities Figs. 1a-b for transport and/or bins – take image and see position in the container Figs. 4a-4b [col. 3 line 64 to col. 4 line 10] [col. 8 lines 40-67] – and see calculations [col. 16 line 23 to col. 17 line 60]) 
CURLANDER and ‘013 do not disclose but ONDERKO discloses linking the acquired position with an identification code (Figs. 1, 3-4 tag ID code [0021] [0025] [0034-0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include linking the acquired position with an identification code as taught by ONDERKO into the system of CURLANDER and ‘013 because of the benefit taught by ONDERKO to disclose the additional feature of article tracking by way of linking a code to a position whereby said systems are directed towards article shipment and would benefit by having the tag tracking ability to assist with shipment fulfillment.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CURLANDER et al. (US Patent No.: 9,460,524) in view of CURLANDER et al. (Pub. No.: US 9,299,013 – hereinafter ‘013), as applied in Claims 13, 20, 22-23, and further in view of RASHNIKOV et al. (US Pub. No.: 2005-0178481)


As per Claim 18 CURLANDER discloses The method as recited in claim 13, further comprising the following steps: 
ascertaining a quantity of the article from the calculated dimensions (Figs. 1-4  quantity by the number of [col. 19 lines 1-32] as per calculated dimensions [col. 16 line 23 to col. 17 line 60]); 
CURLANDER and ‘013 do not disclose but RASHNIKOV discloses comparing the ascertained quantity of the article with a specification ([Abstract] [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing the ascertained quantity of the article with a specification as taught by RASHNIKOV into the system of CURLANDER and ‘013 because of the benefit taught by RASHNIKOV to disclose ascertaining the count of articles and adhering thereto whereby said systems are directed towards article shipment and would benefit by having an accurate known count of the items at hand in the event weight aspects are not as relevant.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CURLANDER et al. (US Patent No.: 9,460,524) in view of CURLANDER et al. (Pub. No.: US 9,299,013 – hereinafter ‘013), as applied in Claims 13, 20, 22-23, and further in view of SCHILL et al. (US Pub. No.: 2009-0249749)


As per Claim 19 CURLANDER discloses The method as recited in claim 13, further comprising the following steps: 
transport container of the placed article (Figs. 1a-b, 2a, 4a-b [Abstract] storage facilities Figs. 1a-b for transport and/or bins Figs. 4a-4b [col. 3 line 64 to col. 4 line 10] [col. 8 lines 40-67]); 
CURLANDER does not disclose but ‘013 discloses a specification for the sort (Figs. 1-2 sorting articles [col. 3 lines 23-35] [col. 6 lines 4-19] specified as a sorted item before shipment / transport container as in Figs. 5a-c [col. 11 lines 15-30])  (The motivation that applied in Claim 13 applies equally to Claim 19)
CURLANDER and ‘013 do not disclose but SCHILL discloses measuring a weight of the container before and after the placement of the article in the container (Figs. 1-3 [Abstract] empty weight [0008] [0010] [0022-0023] [0025] with items deposited [0011-0013] [0022-0023] [0025]); and comparing a difference in the measured weights (Figs. 1-3 compare the difference [0022-0026]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include measuring a weight of the container before and after the placement of the article in the container; and comparing a difference in the measured weights as taught by SCHILL into the system of CURLANDER and ‘013 because of the benefit taught by SCHILL to disclose ascertaining weight of articles in a container for the purpose of fulfillment whereby said systems are directed towards article shipment and 


Allowable Subject Matter
Claims 15-17 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-17 is/are allowed.  The following is an examiner’s statement of reasons for allowance:


As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method as recited in claim 14, further comprising the following steps: continuously monitoring, by at least one camera, the placement position of the article; and linking a changed position of the article with the identification code when there is a change in the placement position of the article" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 



As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method as recited in claim 14, further comprising: carrying out a check of whether the article is still at the placement position linked with the identification code after a line of sight between the article and the at least one camera has been temporarily interrupted" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method as recited in claim 14, further comprising the following steps: continuously monitoring, by at least one camera, the placement position of the article; and issuing a communication to a warehouse management system when the article is removed from the transport container" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


For Claims 15-17 the closest prior art of record CURLANDER et al. (US Patent No.: 9,460,524), alone or in a reasonable combination with additional prior art, does not teach using a camera to continuously monitor the placement position of the article and issuing a communication to a warehouse management system when the article is removed from the transport container, or assign a code regarding the placement location, as well as does not teach carrying out a check of whether the article is still at the placement position linked with the identification code after a line of sight between the article and the at least one camera has been temporarily interrupted.   CURLANDER only teaches a method for monitoring a packaging process of at least one article, comprising recording at .



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481